
	
		II
		110th CONGRESS
		1st Session
		S. 2320
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Durbin (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide continued entitlement to coverage for immunosuppressive drugs furnished
		  to beneficiaries under the Medicare Program that have received a kidney
		  transplant and whose entitlement to coverage would otherwise expire, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Immunosuppressive Drug
			 Coverage for Kidney Transplant Patients Act of
			 2007.
		2.Provision of
			 appropriate coverage of immunosuppressive drugs under the Medicare Program for
			 kidney transplant recipients
			(a)Continued
			 entitlement to immunosuppressive drugs
				(1)Kidney
			 transplant recipientsSection 226A(b)(2) of the
			 Social Security Act (42 U.S.C.
			 426–1(b)(2)) is amended by inserting (except for coverage of
			 immunosuppressive drugs under section 1861(s)(2)(J)) after shall
			 end.
				(2)ApplicationSection
			 1836 of the Social Security Act (42
			 U.S.C. 1395o) is amended—
					(A)by striking
			 Every individual who and inserting (a)
			 In
			 General.—Every individual who; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Special rules
				applicable to individuals only eligible for coverage of immunosuppressive
				drugs
								(1)In
				GeneralIn the case of an individual whose eligibility for
				benefits under this title has ended except for the coverage of
				immunosuppressive drugs by reason of section 226A(b)(2), the following rules
				shall apply:
									(A)The individual
				shall be deemed to be enrolled under this part for purposes of receiving
				coverage of such drugs.
									(B)The individual
				shall be responsible for the full amount of the premium under section 1839 in
				order to receive such coverage.
									(C)The provision of
				such drugs shall be subject to the application of—
										(i)the deductible
				under section 1833(b); and
										(ii)the coinsurance
				amount applicable for such drugs (as determined under this part).
										(D)If the individual
				is an inpatient of a hospital or other entity, the individual is entitled to
				receive coverage of such drugs under this part.
									(2)Establishment of
				procedures in order to implement coverageThe Secretary shall
				establish procedures for—
									(A)identifying
				beneficiaries that are entitled to coverage of immunosuppressive drugs by
				reason of section 226A(b)(2); and
									(B)distinguishing such
				beneficiaries from beneficiaries that are enrolled under this part for the
				complete package of benefits under this
				part.
									.
					(3)Technical
			 amendmentSubsection (c) of section 226A of the
			 Social Security Act (42 U.S.C. 426–1),
			 as added by section 201(a)(3)(D)(ii) of the Social Security Independence and
			 Program Improvements Act of 1994 (Public Law 103–296; 108 Stat. 1497),
			 is redesignated as subsection (d).
				(b)Extension of
			 secondary payer requirements for ESRD beneficiariesSection
			 1862(b)(1)(C) of the Social Security
			 Act (42
			 U.S.C. 1395y(b)(1)(C)) is amended by adding at the end the
			 following new sentence: With regard to immunosuppressive drugs furnished
			 on or after the date of enactment of the Comprehensive Immunosuppressive Drug Coverage for Kidney
			 Transplant Patients Act of 2007, this subparagraph shall be
			 applied without regard to any time limitation..
			(c)Effective
			 dateThe amendments made by this section shall apply to drugs
			 furnished on or after the date of enactment of this Act.
			3.Plans required to
			 maintain coverage of immunosuppressive drugs for kidney transplant
			 recipients
			(a)Application to
			 certain health insurance coverage
				(1)In
			 GeneralSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following:
					
						2707.Coverage of
				immunosuppressive drugs for kidney transplant recipientsA group health plan (and a health insurance
				issuer offering health insurance coverage in connection with a group health
				plan) shall provide coverage of immunosuppressive drugs in connection with a
				kidney transplant that is at least as comprehensive as the coverage provided by
				such plan or issuer on the day before the date of enactment of the
				Comprehensive Immunosuppressive Drug Coverage
				for Kidney Transplant Patients Act of 2007, and such requirement
				shall be deemed to be incorporated into this
				section.
						.
				(2)Conforming
			 amendmentSection 2721(b)(2)(A) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–21(b)(2)(A)) is amended by inserting (other than section
			 2707) after requirements of such subparts.
				(b)Application to
			 group health plans and group health insurance coverage under the
			 Employee Retirement Income Security Act of
			 1974
				(1)In
			 GeneralSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following new section:
					
						714.Coverage of
				immunosuppressive drugs for kidney transplant recipientsA group health plan (and a health insurance
				issuer offering health insurance coverage in connection with a group health
				plan) shall provide coverage of immunosuppressive drugs in connection with a
				kidney transplant that is at least as comprehensive as the coverage provided by
				such plan or issuer on the day before the date of enactment of the
				Comprehensive Immunosuppressive Drug Coverage
				for Kidney Transplant Patients Act of 2007, and such requirement
				shall be deemed to be incorporated into this
				section.
						.
				(2)Conforming
			 amendments
					(A)Section 732(a) of
			 the Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1191(a)) is amended by striking section
			 711 and inserting sections 711 and 714.
					(B)The table of
			 contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after
			 the item relating to section 713 the following new item:
						
							
								Sec. 714. Coverage of immunosuppressive
				drugs.
							
							.
					(c)Application to
			 group health plans under the Internal Revenue Code of
			 1986Subchapter B of chapter 100 of the Internal Revenue Code of
			 1986 is amended—
				(1)in the table of
			 sections, by inserting after the item relating to section 9812 the following
			 new item:
					
						
							Sec. 9813. Coverage of immunosuppressive
				drugs for kidney transplant
				recipients.
						
						;
					and(2)by inserting after
			 section 9812 the following:
					
						9813.Coverage of
				immunosuppressive drugs for kidney transplant recipientsA group health plan shall provide coverage
				of immunosuppressive drugs in connection with a kidney transplant that is at
				least as comprehensive as the coverage provided by such plan on the day before
				the date of enactment of the Comprehensive
				Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of
				2007, and such requirement shall be deemed to be incorporated
				into this
				section.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2008.
			
